United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  August 17, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                               No. 04-40757



UNITED STATES OF AMERICA

                                              Plaintiff-Appellee,

versus

JOSE HERIBERTO RAMIREZ; NELSON RAMIREZ

                                              Defendants-Appellants.

                       --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                            (03-CR-903)
                       --------------------

Before JOLLY, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Defendants-Appellants Jose Heriberto Ramirez (“Jose”) and

Nelson Ramirez (“Nelson”) raise six challenges to their convictions

and sentences.    We affirm.

                        I.   FACTS & PROCEEDINGS

     In October 2001, Bureau of Immigration and Customs Enforcement

(“BICE”) Special Agent Victor Hugas received a call from a paid

informant, Martin Delgado, who told him that a white Chevrolet

Cavalier would deliver a large quantity of marijuana to a “stash



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
house” in Brownsville, Texas. Delgado, one of the occupants of the

Cavalier, gave Hugas the Cavalier’s route and the time frame of the

delivery. Delgado testified that he and the other passenger in the

Cavalier, his cousin Juan Rodriguez Cardenas, had driven earlier

that day to an area near the Rio Grande where they had picked up

the marijuana.

     Following Delgado’s tip, six agents made contact with the

Cavalier and followed it to a residence at 420 Esperanza.      The

agents watched the Cavalier pause in front of a wooden gate at that

address.   While driving past the property with his passenger,

Special Agent Arturo Martinez, Hugas was able to peer over the

gate, directly onto the property.1   Hugas then parked the vehicle

three houses away.    After several moments, two individuals ——

later identified as Jose and Nelson Ramirez —— were seen to walk

out of 420 Esperanza and open the gate to allow the Cavalier access

to the property.   Delgado and Cardenas drove the Cavalier in and

parked it in front of the carport.       Delgado got out of the

Cavalier, opened the trunk, and —— with the assistance of Nelson ——

removed the marijuana from the trunk. The Cavalier remained in the



     1
      Hugas testified at the suppression hearing that the gate was
approximately four feet high. Photographs of the property show
that the gate is ineffective as any sort of visual barrier to the
property. The right hand side of the gate – which opens outward
toward the street – connects to a utility pole at the sidewalk.
There is no additional barrier from the utility pole to 420
Esperanza, leaving a wide gap through which agents could observe
the activities on the property.

                                2
carport for one to three minutes, then left.              The gate was closed

behind it.

       Contiguous to the left side of 420 Esperanza is a canal.2              A

fence separates the house and the canal.                 A gate in the fence

allows access to the canal from the backyard of the house.              After

the Cavalier left, a Southern Union Gas truck —— which had been

parked in the driveway —— backed into the street and parked to the

left       of   420   Esperanza,   next   to   the   canal.   The   driver   ——

defendants’ brother, Jesus Ramirez —— placed orange cones at each

end of the truck, turned on the hazard lights, and stood next to

the vehicle.           Hugas testified that he watched Jose leave the

carport area, walk around the utility pole at the left corner of

the property, descend into the canal, then ascend out of the canal.

According to Hugas, Jose repeated this act approximately three

times.          Hugas testified that he did not see Jose carrying any

object but that he stopped at the gas truck and spoke to Jesus.

       After approximately thirty to forty minutes of surveillance,

all of the agents approached the house.3              There, they encountered

Jesus, Jose, and Nelson.           The agents told the brothers that they


       2
           The parties also refer to the canal as a ditch.
       3
       Supervisory Agent Joseph Celaya testified that during
surveillance, he received a call notifying him that a vehicle was
leaving the premises.    Together with Supervisory Agent Danny
Ibarra, Celaya followed the vehicle to Duran’s Grocery Store
(“Duran’s”). The events at Duran’s are irrelevant for purposes of
this appeal because they relate to the issue of Jose’s consent to
search 420 Esperanza, which, as we note below, we do not reach.

                                          3
(the agents) had reason to believe that the brothers were in

possession of narcotics.      The agents presented Jose with a United

States Customs Service Consent to Search form, which they explained

to him.    After Jose signed that form, the agents proceeded to

search 420 Esperanza. The search produced no evidence of marijuana

in either the ground floor of the house or the carport.

     In Nelson’s room, the agents found an empty Beretta pistol

case and a 40-millimeter magazine.        The agents also discovered a

safe in Nelson’s room, which he opened for them.            Inside the safe

was approximately $7,000 in cash.       Nelson told the agents that the

cash was proceeds from a recent sale of a car.        The agents did not

seize or count the cash.       After completing their search of the

house, the agents searched the backyard area within the fence,

including the interior of a shed that they discovered there.              They

found no marijuana.

     Two   apartments   are   located   on   the   second    story   of   420

Esperanza. The doors to the apartments are located off the balcony

above the carport.      Agents secured consent from the upstairs

residents to search the two apartments.       In the apartment occupied

by Vanessa and Jose Garcia, agents discovered a large roll of

shrink wrap, well-known drug paraphernalia.

     Hugas testified that, after the white Cavalier had left,

agents had observed Nelson standing on the balcony above the

carport. The balcony leads to the upstairs apartments. During the

course of the search, Hugas went to the balcony.            At the location

                                    4
where Nelson had been seen standing, Hugas found a loaded 9-

millimeter Glock pistol and extra magazine lying on a small ledge

underneath the handrail, at foot level.   Hugas testified that, in

addition to access from the balcony, anyone standing at ground

level in the carport could easily reach up and retrieve the gun

from the ledge.

     From his vantage point on the balcony, Hugas also noticed that

some of the foliage around the drainage canal was crushed.     The

agents proceeded from 420 Esperanza toward the canal to continue

their search, passing through the backyard gate in the fence and

down into the canal.     In it they discovered a press, which,

according to Hugas, was the kind used to press leafy marijuana into

brick form.   No evidence was presented, however, that the press

contained any marijuana residue.

     In the canal, the agents also discovered several loose bundles

of marijuana partially hidden by ground cover and wrapped in

cellophane.   A black plastic bag containing two more bundles of

marijuana was discovered as well.

     After finding the marijuana, the agents returned to the house.

They advised the three brothers of their constitutional rights and

obtained Jose’s signature on an advice-of-rights form.   Hugas and

Special Agents Arturo Martinez and Jaime Cavazos then interviewed

Jose in the presence of Nelson and Jesus.         Jose denied any

knowledge of the marijuana.   When asked about the firearm, Jose

informed the agents that he was a felon and was not allowed to

                                   5
possess a firearm.        He also denied any knowledge of the white

Cavalier; yet when the agents informed him that they had conducted

a   surveillance    of   the    house,    Jose    told   the   agents   that   the

occupants of the Cavalier had business with the tenants of the

upstairs apartments.       When the agents again asked Jose about the

marijuana found in the canal, he stated that the high volume of

narcotics activity in the area was the reason that he wanted to

move from 420 Esperanza.         Although Nelson was present, the agents

did not interview him.         After the agents completed their interview

with Jose, they left.          Hugas testified that because no agent had

seen either Jose or Nelson handle the marijuana, the agents had no

probable cause to arrest either defendant at that time.

      The    next   morning,      Agent       Martinez   and    several   canine

enforcement officers returned to the canal, where they discovered

more marijuana.      During the course of all their searches, the

agents seized a total of 82.25 kilograms —— or 182 pounds —— of

marijuana.

      In July 2002, Agents Hugas’s continuing investigation of the

marijuana discovered in the canal led him to Cameron County Jail,

where he interviewed Juan Rodriguez Cardenas.              When Hugas informed

Cardenas that they knew that he had been in the white Cavalier on

October 9, 2001, Cardenas agreed to cooperate in the investigation.

Before he could do so, however, Cardenas was deported.

      In October 2003, Cardenas returned to the United States. When

Hugas discovered Cardenas at his home, he renewed his offer to

                                          6
assist in the investigation.       Hugas arrested Cardenas for unlawful

re-entry.    At the police station, Hugas presented Cardenas with a

photographic array, from which he identified both Jose and Nelson

as the two men who had helped unload the marijuana from the

Cavalier.

       The grand jury returned a two-count indictment against Jose,

Nelson, and Jesus, charging each with (1) conspiracy to possess

with    intent   to   distribute   approximately   82.25    kilograms   of

marijuana in violation of 21 U.S.C. § 846, and (2) possession with

intent to distribute approximately 82.25 kilograms of marijuana in

violation of 21 U.S.C. §§ 841 (a)(1) and (b)(1)(C).              Jose and

Nelson pleaded not guilty, but Jesus pleaded guilty and is not

involved in this appeal.

       Jose and Nelson filed motions to suppress the marijuana

discovered in the canal and the handgun found on the ledge by the

balcony.    They contended that the agents obtained the evidence in

violation of defendants’ Fourth Amendment rights.          They also moved

to suppress statements allegedly taken in violation of their Fifth

Amendment rights.     After two hearings on the motions to suppress,

the district court denied them.

       At the end of defendants’ trial, the jury found them guilty on

each count.      They filed a motion for a new trial, which the

district court denied.      The district court ordered pre-sentence

investigation     reports   (“PSR”).       Defendants   lodged    several

objections to the PSRs, all of which the district court overruled.

                                     7
The   court    sentenced     Jose    to       concurrent   92-month        terms    of

imprisonment     and   Nelson       to    concurrent       70-month        terms    of

imprisonment.    Defendants timely appealed.

                                II. ANALYSIS

A.    Motion to Suppress

      1.   Standard of Review

      “In considering a ruling on a motion to suppress, we review

the district court’s factual findings for clear error and its legal

conclusions,     including     its       ultimate    conclusion       as     to    the

constitutionality of the law enforcement action, de novo.”4                         We

view the evidence in the light most favorable to the prevailing

party below, here, the government.5

      2.   Merits of the Motion

      Defendants assert that the district court erred when it

concluded that the search and the ensuing seizure of the marijuana

did not implicate the Fourth Amendment because the agents had found

and seized the marijuana in an “open field” and not within the

protected curtilage of 420 Esperanza.6              Specifically, they contend


      4
       United States v. Chavez, 281 F.3d 479, 483 (5th Cir. 2002)
(citing United States v. Carreon-Palacio, 267 F.3d 381, 387 (5th
Cir. 2001)).
      5
       United States v. Reyes, 349 F.3d 219, 222 (5th Cir. 2003)
(citing United States v. Jordan, 232 F.3d 447, 448 (5th Cir.
2000)).
      6
        Defendants challenged the admission of both the marijuana
and the handgun and ammunition on Fourth Amendment grounds in their
motions to suppress in the district court. Before us, defendants

                                          8
that Hugas was at an unlawful vantage point —— the balcony —— when

he noticed the crushed foliage that led the agents to search the

canal.

     Applying the four-part test announced in United States v.

Dunn,7 the district court held that the marijuana was not within

the protected curtilage of 420 Esperanza. The court concluded that

“[l]ying outside the ‘curtilage’ as it does, the drainage canal is

an ‘open field’ for Fourth Amendment purposes.”          Accordingly, the

district court held that the search of the canal did not implicate

the Fourth Amendment.    We agree.

     In Hester v. United States, the Supreme Court held that “the

special protection accorded by the Fourth Amendment to the people

in their ‘persons, houses, papers, and effects,’ is not extended to

the open fields.”8      Although Katz v. United States9 —— which

redirected     Fourth   Amendment        analysis   to   an   individual’s

“constitutionally protected reasonable expectation of privacy” ——



appeal the denial of their motions to suppress only to the extent
that the district court did not suppress the marijuana. They raise
no Fourth Amendment challenge to the district court’s ruling on the
handgun and ammunition.      They have therefore abandoned this
argument. Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993)
(“Yohey has abandoned these arguments by failing to argue them in
the body of his brief.”). Defendants challenge the district court’s
admission of the handgun and ammunition on evidentiary, as opposed
to Fourth Amendment, grounds.
     7
         480 U.S. 294 (1987).
     8
         265 U.S. 57, 59 (1924).
     9
         389 U.S. 347, 360 (1967).

                                     9
called into question the “open fields” doctrine, the Supreme Court

reaffirmed its vitality in Oliver v. United States.10                 In Oliver,

the   Court      explicitly    held   that     “no   expectation      of   privacy

legitimately attaches to open fields.”11

      In contrast to open fields, the Fourth Amendment does extend

its protection to the curtilage of the home.12                The Supreme Court

has defined curtilage as “the area to which extends the intimate

activity associated with the ‘sanctity of a man’s home and the

privacies of life.’”13         To determine the extent of the curtilage,

courts have “reference[d] . . . the factors that determine whether

an individual reasonably may expect that an area immediately

adjacent to       the   home   will   remain    private.”14     The    Court   has

announced four non-exclusive factors to aid us in determining

whether a particular area lies within the curtilage: (1) the

proximity of the area claimed to be curtilage to the home; (2)

whether that area is within an enclosure surrounding the home; (3)

the nature of the uses to which the area is put; and (4) any steps




      10
           466 U.S. 170 (1984).
      11
           Id. at 180.
      12
           See id.
      13
        Id. (quoting Boyd v. United States, 116 U.S. 616, 630
(1886)).
      14
           Id.

                                        10
taken by the resident to obscure the area from observation by

passersby.15

     The district court correctly held that the majority of the

four factors weigh in favor of the conclusion that the canal is not

part of the curtilage and is thus an “open field.”       The canal was

not within an enclosure surrounding the house.16        Indeed, it lay

outside the fence that surrounds the property at 420 Esperanza.17

In addition, defendants never used the canal for any purpose

whatsoever.18       Although defendants testified that at some point in

the past they maintained the canal area, Nelson later testified

that they do not use it on any regular basis for any purpose.

There was certainly no testimony that defendants used the canal

“for intimate activities of the home.”19      Further, defendants have

done nothing to protect the area from observation by the public.20

No barrier prohibits public access to or view of the canal, and

anyone can enter it from two different public streets.




     15
          Dunn, 480 U.S. at 301.
     16
          See id.
     17
       See id. at 302 (“It is also significant that respondent’s
barn did not lie within the area surrounding the house that was
enclosed by a fence.”).
     18
          See id.
     19
          See id.
     20
          See id. at 303.

                                     11
       Although    the   proximity      of    the    canal     to    the   house    ——

approximately 30 feet —— weighs in defendants’ favor, the other

three factors indicate that the canal is not part of the curtilage.

Standing      alone,   the    mere   fact     that   the     canal    is   close    to

defendants’ home does not bring it within the curtilage: “It is

clear, however,        that    the   term    ‘open   fields’    may    include     any

unoccupied or undeveloped area outside of the curtilage.                    An open

field need be neither ‘open’ nor a ‘field’ as those terms are used

in common speech.”21         As the canal is an “open field,” as that term

is used in Fourth Amendment parlance, the agents’ search of the

canal and seizure of the marijuana in it did not violate the Fourth

Amendment.

       Defendants nevertheless contend that Agent Hugas initially

observed the “open field” from the curtilage of 420 Esperanza.

Specifically, defendants assert that “the agents would not have

found the contraband but for the observations made and facts

learned as a result of their unlawful and warrantless entry into

the Appellant’s residence.” Defendants’ argument that a government

agent must first observe any alleged contraband from a lawful

vantage point —— i.e., an open field —— has support in the case

law.    We and other courts have held that if the agents are standing

in an open field when they view the alleged contraband, the Fourth




       21
            Oliver, 466 U.S. at 180 n. 11.

                                        12
Amendment is not implicated.22      As Agent Hugas was not in an open

field when he observed the canal, we must determine whether he

observed the crushed foliage, which first prompted the search of

the canal, from a lawful vantage point.

     We reject defendants’ vantage-point argument on two grounds.23

First, the testimony presented at the hearing on the motion to

suppress   shows   that   the   agents   initially   observed   suspicious

activity concerning the canal from their lawful vantage point

outside of the curtilage, well before the agents entered onto the

curtilage, and even further before Hugas ascended the stairs to the

balcony.   Recall that Agent Hugas testified that after the white

Cavalier left the carport, Jesus pulled his Southern Union Gas


     22
       See United States v. Pace, 955 F.2d 270, 275 (5th Cir. 1992)
(“However, the holding of Dunn was that once the officers were
standing in open fields outside the curtilage of the home, they
were privileged to view the inside of the barn.” (emphasis added));
see also Daughenbaugh v. City of Tiffin, 150 F.3d 594, 601 (6th
Cir. 1998) (“In fact, the Dunn Court simply held that officers
could observe either open fields or curtilage as long as the
vantage point of the observation was outside the curtilage. . . .
The broadest principle that may be inferred from the Dunn opinion
is that officers may constitutionally view a protected area as long
as they make their observations from a lawful vantage point ——
i.e., a place located outside of the curtilage.”); United States v.
Traynor, 990 F.2d 1153, 1157 (9th Cir. 1993) (“Under Dunn and Pace,
it does not matter that officers first trespass upon property that
is obviously curtilage . . . while investigating a tip, as long as
the incriminating observations themselves take place outside the
protected curtilage.”), overruled on other grounds by United States
v. Johnson, 256 F.3d 895 (9th Cir. 2001) (en banc).
     23
       The district court held that Jose’s consent was irrelevant
to the motion to suppress. As the two grounds that we discuss are
dispositive, we do not reach Jose’s argument that his consent to
search 420 Esperanza was invalid.

                                    13
truck out of the driveway, parking it on the public street in front

of the canal; that Jesus placed cones in front of and behind the

truck; that he turned on the truck’s hazard lights; and that agents

watched as Jose walked to the truck, talked to Jesus at the rear of

the truck and then went back and forth into and out of the canal

approximately   three   times.     Coupled   with    the    agents’   other

surveillance observations from a lawful vantage point —— a public

street —— and the confidential informant’s tip, the agents had “the

requisite level of cause” to search the “open field,” which is

itself bereft of Fourth Amendment protection.24       That Agent Hugas’s

curiosity was further piqued by his subsequent view of the canal

from the balcony is of no consequence.

     We also conclude independently —— as did the district court ——

that defendants had no reasonable expectation of privacy in the

balcony at 420 Esperanza.        “The touchstone of Fourth Amendment

analysis is whether a person has a ‘constitutionally protected

reasonable   expectation   of    privacy.’”25       Under   the   standard

enunciated in Katz, “[o]ur Fourth Amendment analysis embraces two

     24
       See, e.g., United States v. Sanchez, 689 F.2d 508, 513 (5th
Cir. 1982) (“While information supplied by an informant of unknown
reliability, standing alone, clearly does not establish probable
cause . . ., corroboration of that information by independent
observations (either) substantiating the details of the tip (or) .
. . of activity reasonably arousing suspicion itself may establish
the requisite level of cause to warrant a search.”) (internal
citations and quotations omitted)).
     25
       California v. Ciraolo, 476 U.S. 207, 211 (1986) (quoting
Katz v. United States, 389 U.S. 347, 360 (1967) (Harlan, J.,
concurring)).

                                   14
questions.        First, we ask whether the individual, by his conduct,

has exhibited an actual expectation of privacy; that is, whether he

has shown that he [sought] to preserve [something] as private. . .

. Second, we inquire whether the individual’s expectation of

privacy      is    one   that   society         is   prepared   to    recognize     as

reasonable.”26       To show that they had a constitutionally protected

expectation of privacy, then, defendants had to demonstrate both

that they attempted to preserve something as private (subjective)

and   that    society    recognizes    their         expectation     of   privacy   as

reasonable (objective).27        Whether a person possesses a reasonable

expectation of privacy is context-specific, and “‘each case must be

judged according to its own scenario.’”28

      Here, defendants have failed to demonstrate that they had a

subjective expectation of privacy in the balcony at 420 Esperanza.

When testing common, or public, areas —— those areas to which the

public and others, such as law enforcement officers, have access ——

courts     generally     hold   that   a    party      possesses     no   reasonable




      26
       Bond v. United States, 529 U.S. 334, 338 (2000) (citations
and internal quotations omitted).
      27
           See Kee v. City of Rowlett, Tx., 247 F.3d 206, 212 (5th Cir.
2001).
      28
       United States v. Burnette, 375 F.3d 10, 16 (1st Cir. 2004)
(quoting Vega Rodriguez v. Puerto Rico Tel. Co., 110 F.3d 174, 178
(1st Cir. 1997)), vacated on other grounds, 125 S. Ct. 1406 (2005)
(vacating and remanding in light of United States v. Booker, 125 S.
Ct. 738 (2005)).

                                           15
expectation of privacy and that the Fourth Amendment is thus not

implicated.29

     On   the   record   here,   defendants    possessed   no   reasonable

expectation of privacy in the common balcony area on the second

floor above the carport.         The area is accessible to anyone and

everyone —— the upstairs tenants, visitors, solicitors, and even

law enforcement officers who might wish to question a second-floor

tenant.   Indeed, the entrances to the two upstairs apartments can

be reached only via the balcony.         In addition, defendants have no

means by which to exclude anyone from the second-floor balcony. As


     29
       See, e.g., Burnette, 375 F.3d at 16 (“We have held that a
tenant lacks a reasonable expectation of privacy in the common
areas of an apartment building. Such areas are exposed both to
those who have access to that area and those, including law
enforcement officers, who may be given permission to enter that
area.” (quotations and internal citations omitted)); United States
v. Hawkins, 139 F.3d 29, 32 (1st Cir. 1998) (“It is now beyond
cavil in this circuit that a tenant lacks a reasonable expectation
of privacy in the common areas of an apartment building.”); United
States v. Nohara, 3 F.3d 1239, 1242 (9th Cir. 1993) (“However, we
join the First, Second, and Eighth Circuits which have rejected
this rationale and held an apartment dweller has no reasonable
expectation of privacy in the common areas of a building whether
the officer trespasses or not.”); United States v. Acosta, 965 F.2d
1248, 1252 (3rd Cir. 1992) (“Thus, the inner hallway was easily
accessible to tenants, visitors, solicitors, workmen and other
members of the public. On the record, defendants had no way to
exclude anyone and, therefore, could not have reasonably expected
their privacy to extend beyond their apartment door.”); United
States v. DeWeese, 632 F.2d 1267, 1270 (5th Cir. 1980)
(“Nevertheless, in an area to which access is freely given to all
properly and lawfully within the close, it is apparent that, as to
them, a reasonable expectation of privacy does not exist in the
common area.”);
       Many of these cases are commonly referred to as the
“apartment cases.” See United States v. Anderson, 154 F.3d 1225,
1232 n. 3 (10th Cir. 1998).

                                    16
noted, the gate that leads to the carport does not restrict

pedestrian access to the property in general or to the stairs that

lead to the second floor in particular.               Anyone who wishes to

proceed to the second floor of 420 Esperanza may do so freely

without hindrance and must do so by way of the stairs and the

balcony.    The conclusion is inescapable that defendants could have

possessed no reasonable expectation of privacy in the second floor

balcony from which Agent Hugas viewed the crushed foliage in the

adjacent    canal.       Absent   a   valid     expectation   of    privacy   by

defendants, Agent Hugas was standing at a lawful vantage point when

he viewed the crushed foliage.         The district court did not err when

it denied defendants’ motions to suppress.

B.   Admissibility of the Handgun and the Ammunition

     1.     Standard of Review

     We    review    a   district     court’s    determination      as   to   the

admissibility of evidence for abuse of discretion.30               In a criminal

case, however, our standard of review of the district court’s

evidentiary rulings is necessarily heightened.31              If we find an

abuse of discretion in the admission or exclusion of evidence, we

review the error under the harmless error doctrine.32                Under this

     30
          United States v. West, 22 F.3d 586, 591 (5th Cir. 1994).
     31
       United States v. Hernandez-Guevara, 162 F.3d 863, 869 (5th
Cir. 1998).
     32
        United States v. Haese, 162 F.3d 359, 364 (5th Cir. 1998)
(citing United States v. Skipper, 74 F.3d 608, 612 (5th Cir.
1996)).

                                       17
standard, we must affirm an evidentiary ruling unless it affects a

substantial right of the complaining party.33

     2.      Analysis

     Agent    Hugas     discovered        a    Glock   9-millimeter    handgun      and

ammunition magazine in plain view from the balcony.                    They were on

a small ledge above the carport at 420 Esperanza.                           Defendants

insist that the district court abused its discretion when it

admitted the handgun and magazine because no evidence connected it

to either appellant.         Jose and Nelson point out that the evidence

was not     discovered       (1)   inside      their   residence,     (2)    on   their

persons,    or   (3)    in    an   area       within   their   exclusive     control.

Defendants also note that the evidence was discovered outside the

second-story     balcony      of   the    two-story      structure,    on     a   floor

containing two other apartments occupied by third parties.                        Nelson

further notes that the Glock 9-millimeter is not the type of gun

that would fit in the Beretta gun case that the agents found in his

room.

     Defendants contend that under Federal Rules of Evidence 403

and 404(b), the firearm, whether intrinsic or extrinsic evidence,

is inadmissible because the unfairly prejudicial effect outweighs

any probative value.          The government’s only response is that the

district court properly admitted the firearm based on courts’




     33
          See id.

                                              18
recognition that firearms are “‘tools of the trade’ of those

engaged in illegal drug activities.”34

     We    first   address    whether    the    firearm    and   ammunition    is

intrinsic or extrinsic evidence.             Evidence of extraneous acts is

“‘intrinsic’ when the evidence of the other act and the evidence of

the crime charged are ‘inextricably intertwined’ or both acts are

part of a ‘single criminal episode’ or other acts were necessary

preliminaries to the crime charged.”35           A district court may admit

intrinsic     evidence   to   permit     the   jury   to   evaluate   all     the

circumstances under which a defendant may have acted.36                Federal

Rule of Evidence 404(b) does not apply to intrinsic-act evidence.37

     We conclude, however, that the evidence of the handgun and

ammunition is not intrinsic. There is no evidence that the handgun

and ammunition found by Hugas was “inextricably intertwined” with

the drug trafficking and possession offenses; neither was it part




     34
          See United States v. Martinez, 808 F.2d 1050, 1057 (5th Cir.
1987).
     35
       United States v. Williams, 900 F.2d 823, 825 (5th Cir. 1990)
(citing United States v. Torres, 685 F.2d 921, 924 (5th Cir.
1982)).
     36
          See United States v. Royal, 972 F.2d 643, 647 (5th Cir.
1992).
     37
        United States v. Powers, 168 F.3d 741, 749 (5th Cir. 1999)
(citing United States v. Garcia, 27 F.3d 1009, 1014 (5th Cir.
1994)).

                                        19
of a single criminal episode or preliminary to the drug offenses

charged.     We thus deduce that the evidence had to be extrinsic.38

     Federal      Rule   of   Evidence    404(b)   ——   which   does   apply   to

extrinsic evidence —— states, in pertinent part:

     Evidence of other crimes, wrongs, or acts is not
     admissible to prove the character of a person in order to
     show action in conformity therewith. It may, however, be
     admissible for other purposes, such as proof of motive,
     opportunity, intent, preparation, plan, knowledge,
     identity, or absence of mistake or accident . . . .39

We have articulated a two-part test to determine whether a district

court properly admits extrinsic evidence: “First, it must be

determined that the extrinsic offense evidence is relevant to an

issue other than the defendant’s character.              Second, the evidence

must possess probative value that is not substantially outweighed

by its undue prejudice and must meet the other requirements of Rule

403.”40

     Under Beechum, we must determine whether the evidence of the

firearm     and   ammunition    is   relevant      to   an   issue   other   than

defendants’ character.         Before doing so, however, we must first



     38
       See United States v. Townsend, No. 97-60491, 1999 WL 427597,
at *8 (5th Cir. June 24, 1999) (opinion withdrawn from
publication).
     39
          FED. R. EVID. 404(b).
     40
        Hernandez-Guevara, 162 F.3d at 870 (citing United States v.
Beechum, 582 F.2d 898, 911 (5th Cir. 1978) (en banc)).
      Federal Rule of Evidence 403 provides that “[a]lthough
relevant, evidence may be excluded if its probative value is
substantially outweighed by the danger of unfair prejudice . . . .
FED. R. EVID. 403.

                                         20
decide    whether    the     government       offered   sufficient   proof      that

defendants committed the extrinsic acts in question.41                     “If the

proof is insufficient, the judge must exclude the evidence because

it is irrelevant.”42         Here, the undisputed testimony of Agent Hugas

revealed that, during surveillance, the agents observed Nelson

Ramirez on the second floor balcony where the gun was discovered.

Further, the firearm and ammunition were discovered in the vicinity

of the carport —— where they were accessible by hand to anyone

standing underneath the carport, the area at which defendants

offloaded the marijuana.           Although no direct evidence demonstrated

that either defendant physically handled the firearm or ammunition,

“this Court has held that the Government is only obliged to show

that the     firearm    was       available    to   provide   protection   to    the

defendant in connection with his engagement in drug trafficking; a

showing that the weapon was used, handled or brandished in an

affirmative    manner        is   not   required.”43      Ample   circumstantial

evidence    linked     the    handgun    and    ammunition    spatially    to    the

defendants and the events that transpired in the vicinity of the

carport at 420 Esperanza, viz., unloading marijuana from the trunk

of the Cavalier.




     41
          Beechum, 582 F.2d at 912-13.
     42
          Id. at 913.
     43
       United States v. Molinar-Apodaca, 889 F.2d 1417, 1424 (5th
Cir. 1989).

                                          21
     In addition, under Beechum’s first prong, the evidence is

clearly relevant to an issue other than defendants’ character. The

accessibility of the firearm and ammunition to anyone in or around

the carport, and Nelson’s position on the balcony near where these

items were found, inferentially illustrate defendants’ intent to

participate in a drug trafficking crime.44

     Neither do we conclude that any unfairly prejudicial effect of

the firearm and ammunition could outweigh its probative value. We

have consistently held that firearms are “tools of the trade” of

drug traffickers.45      Proximity or accessibility of firearms is

therefore highly probative of criminal intent.46 The district court

did not abuse its discretion when it admitted evidence of the

handgun and the ammunition.

C.   Jose’s Prior Convictions

     At trial, Texas state parole official Cristela Dow testified

that Jose had two prior convictions, one for possession of 1,175

pounds of marijuana, for which he was assessed a six-year term of

imprisonment, and another for felonious possession of dangerous

drugs, for which he was sentenced to seven years probation.   Jose

argues that under Federal Rule of Evidence 404(b), his two prior

     44
       See United States v. Beverly, 921 F.2d 559, 563 (5th Cir.
1991) (holding, in context of conviction under 18 U.S.C. §
924(c)(1), that presence of guns and ammunition illustrate intent
to facilitate drug trafficking crimes).
     45
          See id.
     46
          Martinez, 808 F.2d at 1057.

                                  22
convictions were irrelevant to the crime for which he was on trial

here.     The government notified the district court that it intended

to offer evidence of Jose’s prior convictions to demonstrate his

intent and knowledge of the instant offenses.            Jose counters that

because     the   government   offered    only   the   fact   of    the   prior

convictions and the sentences assessed, these aspects are not

probative of his knowledge and intent.              Further, Nelson insists

that the admission of Jose’s prior convictions prejudiced him

(Nelson) because they did not involve him.             To determine whether

the district court properly admitted Jose’s prior convictions, we

apply the same standard of review enunciated above.47

     In deciding whether the district court abused its discretion,

we use the two-part Beechum test.         First, we must conclude that the

prior     convictions   are    relevant   to   an   issue   other    than   the

defendant’s character.48       “Once it is determined that the extrinsic

offense requires the same intent as the charged offense,” the

extrinsic evidence “satisfies the first step” of Beechum.49                 “If

offered to show intent, relevancy of the extrinsic evidence is

determined by comparing it to the state of mind of the defendant in




     47
       See United States v. Jackson, 339 F.3d 349, 354 (5th Cir.
2003) (citing United States v. Wisenbaker, 14 F.3d 1022, 1028 (5th
Cir. 1994)).
     48
          Beechum, 582 F.2d at 911.
     49
          Id. at 913.

                                     23
perpetrating the respective offenses.”50                  As Jose pleaded not

guilty, he placed his intent at issue.51                  Accordingly, because

Jose’s prior convictions for possession of controlled substances

required the same intent as the federal possession and intent-to-

distribute      crimes   with   which    he   was   charged   here,     his   prior

convictions were relevant to an issue other than his character

under Rule 404(b).52        The first step of Beechum is satisfied.

     Under the second step of Beechum, we must decide whether the

probative value of the evidence outweighs any possible unfair

prejudice.53 “The probative value of extrinsic offense evidence

‘must     be   determined   with   regard     to    the   extent   to   which   the

defendant’s unlawful intent is established by other evidence,

stipulation, or inference.’”54          As the prosecution presented little

evidence of Jose’s intent apart from his prior convictions, the

probative value of these convictions was greater.55                 In addition,

because Jose and Nelson strenuously attacked the credibility of the



     50
        United States v. Duffaut, 314 F.3d 203, 209 (5th Cir. 2002)
(citing United States v. Gordon, 780 F.2d 1165, 1173 (5th Cir.
1986)).
     51
       United States v. Thomas, 348 F.3d 78, 85 (5th Cir. 2003);
United States v. Chavez, 119 F.3d 342, 346 (5th Cir. 1997).
     52
          Duffaut, 314 F.3d at 209.
     53
          Beechum, 582 F.2d at 911.
     54
       United States v. Buchanan, 70 F.3d 818, 831 (5th Cir. 1996)
(quoting Beechum, 582 F.2d at 914).
     55
          See id.

                                        24
government’s informant, they “enhance[d] the probity of the prior

offense evidence by placing [their] intent and state of mind at

issue.”56        And, because the district court issued a limiting

instruction —— both when the evidence was admitted and again in the

final charge —— regarding the extent that the jury could consider

the   prior      convictions,   the   court   reduced   any   likelihood   of

prejudice as to both Jose and Nelson.57         We have consistently held

that “evidence of a defendant’s prior conviction for a similar

crime is more probative than prejudicial and that any prejudicial

effect may be minimized by a proper jury instruction.”58           We reject

defendants’ evidentiary challenge to the admission of Jose’s prior

convictions.

D.    The “Deliberate Ignorance” Instruction

      1.      Standard of Review

      We review a challenge to a deliberate ignorance instruction

“‘using the standard of whether the court’s charge, as a whole, is

a correct statement of the law and whether it clearly instructs

jurors as to principles of law applicable to the factual issues



      56
           Id.
      57
       Thomas, 348 F.3d at 86; Duffaut, 314 F.3d at 210; Buchanan,
70 F.3d at 831.
     Indeed, as to Nelson’s argument that the admission of Jose’s
prior convictions prejudiced him, the limiting instruction
specifically provided that the prior offenses did not pertain to
every defendant on trial.
      58
           United States v. Taylor, 210 F.3d 311, 318 (5th Cir. 2000).

                                       25
confronting them.’”59     To determine whether the evidence supports

a deliberate ignorance instruction, “the court should examine the

evidence and all reasonable inferences therefrom in the light most

favorable to the government.”60

     Here, we review defendants’ objection for plain error only, as

neither    defendant   objected   contemporaneously   to   the    district

court’s deliberate ignorance instruction.61       Plain error review

entails a determination (1) whether an error existed; (2) if it

did, whether it is clear and plain; (3) if it is, whether it

affected the defendant’s substantial rights; and (4) if it did,

whether it affects the fairness, integrity, or public reputation of

judicial proceedings.62

     2.      Merits of Claim of Error

     Defendants assert that the district court erred by giving the

jury an instruction regarding deliberate ignorance.63        As    “[t]he

     59
       United States v. Saucedo-Munoz, 307 F.3d 344, 348 (5th Cir.
2002) (quoting United States v. Wisenbaker, 14 F.3d 1022, 1027 (5th
Cir. 1994)).
     60
       United States v. Cartwright, 6 F.3d 294, 301 (5th Cir. 1993)
(citing Glasser v. United States, 315 U.S. 60, 80 (1942)).
     61
          See FED. R. CRIM. P. 30(d) & 52(b).
     62
          United States v. Miranda, 248 F.3d 434, 443 (5th Cir. 2001).
     63
       The deliberate ignorance instruction read as follows:
     You may find that a defendant had knowledge of a fact if
     you find that the defendant deliberately closed his eyes
     to what would otherwise have been obvious to him. While
     knowledge on the part of the defendants cannot be
     established merely by demonstrating that the defendants
     were negligent, careless or foolish, knowledge can be

                                    26
instruction allows the jury to convict without finding that the

defendant actually was aware of the existence of illegal conduct,”

we have noted that, “[w]here, as here, the mens rea required for

conviction     is   that   the   defendant   acted   ‘knowingly’   or

‘intentionally,’ a deliberate ignorance instruction creates a risk

that the jury might convict for negligence or stupidity.”64

     As a deliberate ignorance instruction could confuse the jury,

it “should rarely be given.”65    A district court may properly issue

a deliberate ignorance instruction when the evidence demonstrates

“(1) subjective awareness of a high probability of the existence of

illegal conduct, and (2) purposeful contrivance to avoid learning

of the illegal conduct.”66

     Jose and Nelson’s defense proceeded on a theory that both

defendants were entirely unaware of any drug-related activity that

occurred at 420 Esperanza.       Trail testimony of the government’s

witnesses —— credited by the jury —— put both defendants in the

vicinity of the carport when the Cavalier arrived.    The defendants

opened the gate to allow the Cavalier access to the property.      The



     inferred   if  the   defendants  deliberately      blinded
     themselves to the existence of a fact.
     64
          Id. at 347-48 (citing Cartwright, 6 F.3d at 301.
     65
          United States v. Obejode, 957 F.2d 1218, 1229 (5th Cir.
1992).
     66
        United States v. Threadgill, 172 F.3d 357, 368 (5th Cir.
1999) (citing United States v. Cavin, 39 F.3d 1299, 1310 (5th Cir.
1994)).

                                   27
Cavalier      was     at   420   Esperanza     for     only      several    minutes.

Immediately after the Cavalier pulled onto the property, its trunk,

which contained the marijuana, was open, and both defendants were

present.      The unloading of the marijuana therefore occurred in the

immediate vicinity and view of defendants.                       Indeed, there was

testimony      from    Martin    Delgado     and   Juan     Cardenas       that    both

defendants were present when the marijuana was unloaded and that

one of them helped.         The agents also observed Jose traveling back

and   forth    between     the   carport   area      and   the    canal    where   the

marijuana was later found.         As defendants advanced the theory that

they were unaware of any drug-related activity, the trial court did

not plainly err in delivering a deliberate ignorance instruction:

The defense of unawareness certainly could amount to a “charade of

ignorance” that the jury could have considered “as circumstantial

proof of guilty knowledge.”67

      Further, “[a]lthough our caselaw [sic] prohibits a deliberate

ignorance instruction where there is evidence of only actual

knowledge, we are unaware of any cases suggesting that a deliberate

ignorance instruction is improper where evidence may be construed

as showing either actual knowledge or contrivance to avoid learning

the truth.”68       Our precedent thus allows a district court to issue

      67
       United States v. Moreno, 185 F.3d 465, 476 (5th Cir. 1999)
(quoting United States v. McKinney, 53 F.3d 664, 676 (5th Cir.
1995)) (internal quotations omitted).
      68
        Saucedo-Munoz, 307 F.3d at 349 (emphasis in original)
(internal citation omitted).

                                       28
a deliberate ignorance instruction alongside evidence of actual

knowledge.69 As the evidence strongly suggests that Jose and Nelson

had actual knowledge of the unloading of the marijuana —— indeed,

that they participated in unloading it —— they, as defendants who

claimed ignorance as a defense, “should not be able to avoid a

deliberate indifference instruction because [their] conduct might

also be construed as evincing actual knowledge.”70      The district

court did not err when it gave the jury a deliberate ignorance

instruction.

E.   Sufficiency of the Evidence

     1.     Standard of Review

     We must affirm a conviction in the face of a challenge to the

sufficiency of the evidence “if a rational trier of fact could have

found that the evidence established the essential elements of the

offense beyond a reasonable doubt.”71 We consider the evidence, all

reasonable inferences drawn from that evidence, and all credibility

determinations in the light most favorable to the non-moving party,

here, the government.72    We neither weigh the evidence nor assess

the credibility of the witnesses.73    “The evidence need not exclude

     69
          See id. at 349 & n. 3 (listing cases).
     70
          Id.
     71
       United States v. Lopez, 74 F.3d 575, 577 (5th Cir. 1996
(citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)).
     72
          Id. (citing Glasser, 315 U.S. at 80).
     73
          See id.

                                  29
every reasonable hypothesis of innocence or be wholly inconsistent

with every conclusion except that of guilt, and the jury is free to

choose among reasonable constructions of the evidence.”74            If the

evidence lends equal support to a finding of guilt or innocence,

however, we must reverse because under these circumstances, “a

reasonable jury must necessarily entertain a reasonable doubt.”75

     2.        Merits of the Claim of Insufficient Evidence

     To prove the existence of a conspiracy to possess with the

intent    to    distribute   marijuana   under   21   U.S.C.   §   846,   the

government must prove three elements beyond a reasonable doubt: (1)

that an agreement existed to violate the federal narcotics laws;

(2) that the defendant knew of the existence of the agreement; and

(3) that the defendant voluntarily participated in the agreement.76

     Proof that the defendants possessed marijuana with the intent

to distribute it requires the government to show (1) possession of

the controlled substance, (2) knowledge, and the (3) requisite

intent to distribute.77        Proof that defendants aided and abetted

the crime of possession of marijuana with the intent to distribute

it pursuant to 18 U.S.C. § 2, requires the government to show that

     74
       Id. (citing United States v. Salazar, 66 F.3d 723, 728 (5th
Cir. 1995)).
     75
       Id. (quoting United States v. Sanchez, 961 F.2d 1169, 1173
(5th Cir. 1992)) (emphasis in original).
     76
          United States v. Brackett, 113 F.3d 1396, 1399 (5th Cir.
1997).
     77
          Cartwright, 6 F.3d at 299.

                                    30
“‘(1) the defendant associated with the criminal venture, (2)

participated in the venture, and (3) sought by action to make the

venture succeed.’”78         “Association means that the defendant shared

in the criminal intent of the principal.”79                 “Participation means

that the defendant engaged in some affirmative conduct designed to

aid in the venture.”80 For both intent to distribute and aiding and

abetting, proof must be beyond a reasonable doubt.

     Defendants’ principal challenges to the sufficiency of the

evidence concern the (1) knowledge/intent, and (2) possession

elements    of    the      offenses.      Defendants    correctly      note   that

“‘presence       at    the   crime     scene   or   close     association     with

conspirators, standing alone, will not support an inference of

participation         in   the   conspiracy.’”81       It     is   equally    well-

established, however, that “presence or association is a factor

that, along with other evidence, may be relied upon to find

conspiratorial activity by the defendant.”82




     78
       United States v. Sorrells, 145 F.3d 744, 753 (5th Cir. 1998)
(quoting United States v. Gallo, 927 F.2d 815, 822 (5th Cir.
1991)).
     79
          United States v. Salazar, 66 F.3d 723, 729 (5th Cir. 1995).
     80
          Id.
     81
       United States v. Gonzales, 121 F.3d 928, 935 (5th Cir. 1997)
(quoting United States v. Maltos, 985 F.2d 743, 746 (5th Cir.
1992)) (emphasis added).
     82
       Id. (quoting United States v. Cardenas, 9 F.3d 1139, 1157
(5th Cir. 1993)) (emphasis added).

                                         31
       As to the conspiracy count, the confidential informant, Martin

Delgado, explicitly testified that the defendants opened the gates

of 420 Esperanza for the white Cavalier and that Nelson assisted in

the    unloading    of   the     marijuana        from    the   car’s    trunk.        Juan

Cardenas, Delgado’s cousin and the other passenger in the Cavalier,

testified to the same facts.               Agents Hugas and Kristin Rosenbeck

testified    that    both      Jose   and    Nelson       opened   the    gate    at   420

Esperanza.        Agent Martinez, the passenger in Hugas’s vehicle,

testified    that    the    trunk     of    the    Cavalier      was    open    as   their

surveillance vehicle passed by 420 Esperanza moments after the

vehicle parked under the carport.

       Delgado also testified that Nelson and Jose were present when

the bundles were unloaded from the trunk and that the bundles

smelled of marijuana.           Cardenas too testified that both defendants

were    present    at    this    time,      and    that    Delgado      and    defendants

offloaded the marijuana.

       Agents observed Jose repeatedly entering and exiting the canal

in which the agents eventually discovered the marijuana.                         Evidence

admitted at trial revealed that the packages discovered in the

canal were the same bundles that defendants had helped unload from

the Cavalier.       When all this evidence is viewed as a whole, it is

more than sufficient to support the convictions of both Jose and

Nelson on the conspiracy count.83

       83
       Gonzalez, 121 F.3d at 935 (“The agreements, a defendant’s
guilty knowledge and a defendant’s participation in the conspiracy

                                            32
       Defendants nevertheless rely heavily on United States v.

Gardea Carrasco84 as support for their argument that the conspiracy

conviction cannot stand.            In Gardea Carrasco, we reversed one

defendant’s conspiracy conviction because no evidence was adduced

at trial that he knew that the suitcases —— which he unloaded from

a truck and transferred to a plane —— were full of controlled

substances.85      Gardea Carrasco is inapposite.          Here, the record

contains sufficient evidence that defendants knew that the bundles

that     they    unloaded    from   the     Cavalier   contained    controlled

substances.      Indeed, Delgado testified that the bundles smelled of

marijuana. Moreover, the jury could have reasonably concluded that

defendants knew of the controlled substances, as they purposefully

hid the bundles in the canal outside their home.                   The obvious

inference is that if the bundles had contained nothing but lawful

substances, there would have been no reason to hide them in the

canal.

       Regarding the possession count, “[p]ossession may be actual or

constructive and may be joint among several defendants.”86              As the

knowledge element in a possession case will rarely be supported by


all may be inferred from the development and                 collocation    of
circumstances.” (internal quotations omitted)).
       84
            830 F.2d 41 (5th Cir. 1987).
       85
            See id. at 45.
       86
       United States v. Molinar-Apodaca, 889 F.2d 1417, 1423 (5th
Cir. 1989) (citing United States v. Vergara, 687 F.2d 57, 61 (5th
Cir. 1982)).

                                       33
direct evidence,87 we have recognized that a possession count may

be established by circumstantial evidence alone.88     Knowledge may

also be inferred from “control over the location in which [the

drugs] are found.”89     Further, we have recognized that “the intent

to distribute may be inferred from the value and quantity of the

substance possessed.”90

     Having closely reviewed the entire record, we easily conclude

that the government adduced evidence at trial sufficient to prove

beyond a reasonable doubt that defendants had (1) the requisite

knowledge of the marijuana and (2) the intent to distribute it, to

support their convictions on the possession count.     As noted, both

Delgado and Cardenas testified —— testimony credited by the jury ——

that both defendants were present during the unloading of the

marijuana.      Defendants exercised control over the canal where the

marijuana was found —— indeed, they own to the center line of the

canal.    In addition, the jury could have reasonably inferred that

defendants had the requisite intent to distribute the marijuana

because of the vast quantity found by the agents.          We reject

defendants’ challenge to the sufficiency of the evidence.

     F.     Sentencing

     87
          United States v. Garza, 990 F.2d 171, 174 (5th Cir. 1993).
     88
       Molinar-Apodaca, 889 F.2d at 1423 (citing United States v.
Wilson, 657 F.2d 755, 760 (5th Cir. 1981)).
     89
          United States v. Moreno, 185 F.3d 465, 471 (5th Cir. 1999).
     90
          Id.

                                   34
     Defendants each raise two challenges to the sentences that the

district    court     imposed.     They      first   raise   an   Apprendi/Sixth

Amendment challenge to the district court’s calculation of their

base offense levels.         Defendants argue that the district court

should have calculated their base offense levels at 20, for an

offense involving between 40 to 60 kilograms of marijuana, as

opposed    to   24,   for   an   offense     involving   between    80    and   100

kilograms of marijuana.          They base this challenge on the alleged

conflict between the drug amounts specified in the indictment and

those in the jury verdict form, arguing that the jury found them

guilty of conspiring to possess and of possessing with the intent

to distribute only 50 kilograms of marijuana as stated on the

verdict form.         Defendants also challenge the district court’s

increase of their base offense level by two levels for possession

of a firearm in connection with the offense under U.S.S.G. §

2D1.1(b)(1).

     Defendants       concede    that   they    lodged   no   Sixth      Amendment

objection to their sentences in the district court.                Accordingly,

our review is for plain error.91          Again, plain error review entails

a determination whether (1) an error existed; (2) the error was

clear and plain; (3) the error affected the defendant’s substantial




     91
          United States v. Mares, 402 F.3d 511, 520 (5th Cir. 2005).

                                        35
rights; and (4) the error affected the fairness, integrity, or

public reputation of judicial proceedings.92

     Here,     plain    error   exists     ——    as   we    have     held   in   all

Apprendi/Booker challenges —— so we must determine whether the

error affected defendants’ substantial rights.93                    To demonstrate

that the district court’s imposition of their sentences affected

their substantial rights, defendants must show that the sentencing

judge —— proceeding under an advisory rather than a mandatory

guidelines     regime   ——   would   have       arrived    at   a    significantly

different result.94

     Defendants have made no such showing.                They point to nothing

in the record to indicate that the district court would have

sentenced them any differently had it sentenced them under an

advisory guidelines regime.          Neither have we found any evidence

that it would have done so.       Defendants have failed to carry their

burden.95


     92
          United States v. Miranda, 248 F.3d 434, 443 (5th Cir. 2001).
     93
          See Mares, 402 F.3d at 521-22.
     94
          See id.
     95
       Defendants contend that because the district court sentenced
them at the bottom of the Guidelines range, it would have sentenced
them differently had it considered the Guidelines advisory. We
have rejected this argument before and do so again now. See United
States v. Hernandez-Gonzalez, 405 F.3d 260 (5th Cir. 2005)
(rejecting defendant’s argument that sentencing judge would have
sentenced him differently because, inter alia, judge sentenced him
at bottom of Guidelines range); see also United States v. Garcia-
Gil, 133 Fed. Appx. 102 (5th Cir. 2005) (unpublished) (“Therefore,
merely showing a sentence at the bottom of the applicable guideline

                                      36
       Defendants nevertheless assert that our plain-error standard

of review enunciated in Mares “flies in the face of United States

v. Booker . . . and was effectively overruled three days after it

was decided [by] Shepard v. United States.”              These arguments are

unavailing.       Mares is the law of this circuit until either the en

banc    court     or   the   United   States   Supreme    Court   determines

otherwise.96      Neither did the holding in Shepard that under the

Armed Career Criminal Act, a district court could not use a police

report to enhance a sentence,97 affect our holding in Mares that,

when a defendant fails to lodge a Sixth Amendment objection in

district court, we review for plain error.          Defendants’ arguments

are unavailing.

                               III. CONCLUSION




range, as Garcia-Gil does, is insufficient to show plain error in
his sentence.”).
     We also note that defendants’ challenge to their base offense
level on drug quantity is specious. The indictment specifically
alleged that defendants were guilty of conspiring to possess and of
possessing with the intent to distribute a drug quantity of “more
than 50 kilograms, that is, approximately 82.25 kilograms (180.95
pounds) of marihuana.” Although the verdict form does not specify
82.25 kilograms of marijuana, it did state that the jury found
defendants guilty of conspiring to possess and of possessing with
the intent to distribute “at least 50 kilograms of marihuana, as
charged in the indictment.” As the indictment specified the amount
of 82.25 kilograms of marijuana, it was not plain error for the
district court to use that quantity in its determination of
defendants’ base offense levels.
       96
            United States v. McPhail, 119 F.3d 326, 327 (5th Cir. 1997).
       97
            —— U.S. ——, 125 S. Ct. 1254, 1260 (Mar. 7, 2005).

                                       37
     We reject defendants’ challenges to their convictions and

sentences. The judgment of the district court is, in all respects,

AFFIRMED.




                               38